Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 05/21/2021 have been entered. Claims 3, 8-9 and 11 are cancelled.
Claim 17 is new.
Claims 1-2, 4-7, 10 and 12-17 are patentable.
Response to Amendments and Arguments
Rejection of claims 1-2, 4-8 and 10-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AlA), second paragraph, are withdrawn based on applicant’s arguments, see applicant’s arguments/remarks filed 05/21/2021, first paragraph in page 14.
Applicant's amendments and arguments filed 05/21/2021 have been fully considered. The amendments and arguments, see applicant’s arguments/remarks, pgs. 15-17, are sufficient to overcome the prior art of the record.
Allowable Subject Matter
Claims 1-2, 4-7, 10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art of the record is briefly described as follows:
DAVE, et al. (US 2014/0094124 A1) discloses a method wherein a first device such as a mobile phone can establish a wireless connection with second device, and the second device can act as a bridge between the first device and a peripheral device, such as a printer, so that the first device need not establish a secure pairing or other type of 
JUNG; Bu-Seop  (US 2013/0170482 A1) discloses a Wireless-Fidelity (Wi-Fi) Direct connection method is provided, including: when a Wi-Fi-Direct connection is requested, performing a device discovery to display a device discovery result and generating a target peer list from Peer-to-Peer (P2P) devices in the displayed device discovery result, performing a provision discovery of a Personal Identification Number (PIN) connection type with the P2P devices within the target peer list, after inputting a PIN, transmitting a PIN check query request message to the P2P devices within the target peer list, and receiving a PIN check query response message from each of the P2P devices within the target peer list, and identifying a status code of each received PIN check query request message establishing the Wi-Fi Direct connection when the status code corresponds to a success, see abstract; fig.1 and pars. 0033-0050);
	JUNG, et al. (US 2015/0074182 A1) discloses method for setting communication with devices included in a group are provided, including: receiving, from a host device included in the group, a communication initiation request for setting communication between the host device and the first client device, determining whether to set communication with the host device based on a communication state of the first client device, receiving, from a second client device, a communication extension request for setting communication between the second client device and the first client device, 
	Jones, et al. (US 2007/0274270 A1) discloses system and method for network pairing with two or more wireless communication devices, in which each device includes a wireless transceiver, wherein, for each device, the wireless transceiver has indirect communication with the other communication device via a first ad hoc connection to an intermediate communication device, and is capable of direct communication with the other communication device via a second ad hoc connection, and wherein the wireless transceivers of the wireless communication devices exchange network address information needed for paired communication between the devices, see abstract; figs. 1-4;
NGUYEN (US 2018/0249518 A1) discloses  a D2D communication system for providing managed D2D communication to realize a D2D repeater, wherein a first D2D-UE  acts as repeater allowing second and third D2D-UEs that are out of range of each other to communicate with each other, etc. (see figs. 14A/B and associated text). 
	However, prior art of the record, inter alia, fail to show or teach the combination of the limitations in the independent claims, and specifically the features related to the first device requesting a second device in the generated group list to pair and establish connection for wireless communications with other devices in the group list based on a connection for wireless communications establishment between the first device and the second device, as recited in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAGDI ELHAG/Primary Examiner, Art Unit 2641